                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY
                                CAMDEN DIVISION

 IN RE:                                                               CASE NO.: 17-20852-JNP
                                                                               CHAPTER 13
 Angelina Redding,

    Debtor.

 _________________________________/

                         REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of WELLS FARGO BANK, NATIONAL

ASSOCIATION, SUCCESSOR BY MERGER TO WELLS FARGO BANK MINNESOTA,

NATIONAL ASSOCIATION, AS TRUSTEE F/K/A NORWEST BANK MINNESOTA,

NATIONAL ASSOCIATION AS TRUSTEE FOR RENAISSANCE HEL TRUST 2004-3

("Secured Creditor”), and pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure,

the undersigned requests all notices given or required to be given and all papers required to be

served in this case to creditors, any creditors committees, and any other parties-in-interest, be

sent to and served upon the undersigned counsel and the following be added to the Court’s

Master Mailing List:




                                                                                         16-012679 - HaK
                                                                          Redding, John Redding, Angelina
                                                                                       Request for Service
                                                                                                   Page 1
      RAS CITRON, LLC
 BANKRUPTCY DEPARTMENT
130 CLINTON ROAD, SUITE 202
     FAIRFIELD, NJ 07004

             RAS Citron, LLC
             Authorized Agent for Secured Creditor
             130 Clinton Road, Suite 202
             Fairfield, NJ 07004
             Telephone: 973-575-0707
             Facsimile: 973-404-8886
             By: /s/Harold Kaplan
             Harold Kaplan, Esquire
             Email: hkaplan@rasnj.com




                                                    16-012679 - HaK
                                     Redding, John Redding, Angelina
                                                  Request for Service
                                                               Page 2
                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 5, 2018, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via CM/ECF or United States Mail to the following parties:

Brad J. Sadek
SADEK AND COOPER
1315 WALNUT STREET
SUITE 502
PHILADELPHIA, PA 19107

ANGELINA REDDING
315 W. WILDWOOD AVE
WILDWOOD, NJ 08260

ISABEL C. BALBOA
CHAPTER 13 STANDING TRUSTEE
CHERRY TREE CORPORATE CENTER
535 ROUTE 38 - SUITE 580
CHERRY HILL, NJ 08002

U.S. TRUSTEE
US DEPT OF JUSTICE
OFFICE OF THE US TRUSTEE
ONE NEWARK CENTER STE 2100
NEWARK, NJ 07102



                                               RAS Citron, LLC
                                               Authorized Agent for Secured Creditor
                                               130 Clinton Road, Suite 202
                                               Fairfield, NJ 07004
                                               Telephone: 973-575-0707
                                               Facsimile: 973-404-8886
                                               By: /s/Harold Kaplan
                                               Harold Kaplan, Esquire
                                               Email: hkaplan@rasnj.com

                                                                                        16-012679 - HaK
                                                                         Redding, John Redding, Angelina
                                                                                      Request for Service
                                                                                                   Page 3
